CARLAND, Circuit Judge
(dissenting). Some questions arising upon the record are decided in the majority opinion. The most important, however, are left undecided. On the facts appearing in the record, I am of the opinion that nothing should be decided, the judgment reversed, and the case remanded, with instructions to dismiss the bill without prejudice.
The bill was filed in the court below on May 24, 1899. It was brought by complainant for the purpose of enjoining the passage of aldermanic bill No. 65 by the board of aldermen and the board of supervisors of the city and county of Denver. On the filing of the bill, a motion for a temporary injunction was made and granted. .On June 9, 1899, an appeal was allowed to this court, and on May 8, 1900, the order appealed from was affirmed.
On May 15, 1906, by vote of the people of the city and county of Denver, the Denver City Tramway Company was granted a franchise over, upon, along and across certain streets, alleys, viaducts, public ' ways, and places in the city and county of Denve.r, said franchise specifying the terms and conditions thereof. The ordinance granting said franchise is numbered 74, and is set out in the record at pages 665 to 686. This ordinance, it is true, preserved the rights of both parties as to matters in controversy at the time of its passage, but it fixed irrevocably for the period of 20 years the relations of the Tramway *811Company and the city and county of Denver, so that any order made in this action could have no effect whatever upon the relations of the Tramway Company and the city and county of Denver for approximately 14 years.
The mere fact that the city and county of Denver claims that Ordinance No. 76 is a valid ordinance, and that the Tramway Company claims that the ordinance of 1885 is valid, does not, in my opinion, authorize this court to proceed and determine questions which will not become acute for 14 years and perhaps never. If the city and county of Denver and the Tramway Company can arrange their affairs for 20 years, at the end of 20 years it may be reasonably presumed- that they can again arrange them. At least, there is no such present necessity for deciding any question raised upon the record as to make it desirable for the court to act in the premises.